PER CURIAM
In a trial to the court, defendant was convicted of sexual penetration with a foreign object, ORS 163.411, two counts of criminal mistreatment, ORS 163.205, and assault in the fourth degree. ORS 163.160. The court merged the assault conviction with the first count of criminal mistreatment and sentenced defendant to 96 months incarceration and 36 months post-prison supervision on the sexual penetration conviction. On each criminal mistreatment conviction, it imposed 18 months incarceration and 36 months post-prison supervision. The three prison terms are to run consecutively.
Defendant argues that the court erred in denying his motion for judgment of acquittal. There was no error. There was sufficient evidence to find him guilty.
He also argues that the court erred in imposing multiple terms of post-prison supervision on the consecutive sentences. Under OAR 253-12-020 and OAR 253-12-040, multiple terms of post-prison supervision are served as a single term, that being the post-prison term of the primary offense. There is no error that requires remand. State v. Enos, 114 Or App 208, 836 P2d 1347 (1992); State v. Markham, 114 Or App 5, 836 P2d 1348 (1992.
Affirmed.